Citation Nr: 1437913	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  94-48 331	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the recoupment of special separation benefits by withholding Department of Veterans Affairs (VA) disability compensation in the amount of $32,844.69 was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.P.



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to June 1977 and from October 1981 to July 1992.  He was awarded special separation benefits upon his discharge.

This matter was last before the Board of Veterans' Appeals (Board) in November 2004, on appeal from a March 1993 decision of the VA Regional Office (RO) in New York, New York.  In November 2004, the Board issued a decision that the full amount of the Veteran's special separation benefits ($32,844.69) was subject to recoupment.  


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In 1991, Congress added the special separation benefits program to Section 1174 of Title 10, United States Code.  See 10 U.S.C.A. § 1174a.  To avoid duplication of benefits resulting from the special separation benefits program, Congress designated an award of VA compensation as subject to recoupment of an amount equal to the total amount of special separation benefits received.  Id. § (h)(2).  In the original statute, this recoupment was computed using pre-tax dollars (i.e., the total amount of special separation benefits).

In 1996 and 1998, Congress amended the statute to calculate recoupment based upon after-tax dollars (i.e., the total amount of special separation benefits received less the amount of Federal income tax withheld from such payment), effective for any servicemember who received payment of special separation benefits beginning on December 5, 1991.  VA did not amend its corresponding regulation until June 2009.  See 74 Fed. Reg. 26,956 (June 5, 2009) (codified at 38 C.F.R. § 3.700(a)(5)).  As a result, in the November 2004 decision, the Board erroneously computed the amount to be recouped from the Veteran's special separation benefits using pre-tax dollars, instead of after-tax dollars, as mandated by the amended statute, causing a due process error.

Accordingly, the portion of the November 29, 2004 Board decision that addressed the propriety of the recoupment of special separation benefits by withholding VA disability compensation in the amount of $32,844.69 is vacated.  The remainder of the November 2004 Board decision is unaffected.




	                        ____________________________________________
	DONNIE R. HACHEY
	Veterans Law Judge, Board of Veterans' Appeals


